DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 30 June 2020.  In view of this communication and the preliminary amendment filed 22 December 2020, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 30 June 2020 and 17 February 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Controlling and Linear Motor with Surfaces Arranged at Differing Angles.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halaka et al. (WO 2016/206757 A1), hereinafter referred to as “Halaka”, in view of Piech et al. (US 2016/0083226 A1), hereinafter referred to as “Piech”.
Regarding claim 1, Halaka discloses an electric linear motor [14] (fig. 1-4; page 14, lines 1-8), comprising:
a longitudinal stator beam [18], the longitudinal stator beam [18] including at least two side faces [42/44/46/48] located at opposite sides of the longitudinal stator beam [18] and each including ferromagnetic poles [52] spaced apart by a pitch [d] (fig. 3-4; page 15, lines 6-22); and 
at least one mover [24/26] adapted to move along the longitudinal stator beam [18], the at least one mover [24/26] including at least two counter-faces [54], each counter-face [54] of the at least two counter-faces [54] configured to face a separate, respective side face [42/44/46/48] of the at least two side faces [42/44/46/48] (fig. 3; page 15, lines 6-17).

    PNG
    media_image1.png
    425
    850
    media_image1.png
    Greyscale

Halaka does not disclose that the at least two side faces [42/44/46/48] located at opposite sides of the longitudinal stator beam [18], as well as the at least two counter-faces [54] facing separate, respective side faces [42/44/46/48] of the at least two side faces, are: inclined with respect to each other, such that the at least two side faces define respective lines that extend perpendicular to a longitudinal axis of the longitudinal stator beam and intersect each other at an angle that is acute or obtuse; offset with respect to each other, such that the at least two side faces define opposite sides of a parallelogram having at least two interior angles that are different from each other; or curved.
Piech discloses an electric linear motor [10] comprising a stator beam [18/100] and a mover [12/200] (fig. 1-4; ¶ 0012, 0015), wherein at least two side faces [s1/s2] located at opposite sides of the longitudinal stator beam [100], as well as at least two counter-faces [204/206] facing separate, respective side faces [s1/s2] of the at least two side faces [s1/s2] (fig. 3-4; ¶ 0015-0017), are:

    PNG
    media_image2.png
    566
    799
    media_image2.png
    Greyscale

inclined with respect to each other, such that the at least two side faces [s1/s2] define respective lines [a/b] that extend perpendicular to a longitudinal axis of the longitudinal stator beam [100] and intersect each other at an angle that is acute or obtuse (fig. 4; ¶ 0018; lines “a” and “b” intersect one another below the motor), and 
offset with respect to each other, such that the at least two side faces [s1/s2] define opposite sides of a parallelogram having at least two interior angles that are different from each other (fig. 4; the top interior angles of the trapezoid are acute, while the bottom interior angles are obtuse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the linear motor of Halaka having the inclined surfaces as taught by Piech, in order to reduce the dimensions of the motor, thereby providing multiple benefits including reducing the mass of magnetic materials, controlling the cost and space utilization of the elevator, and simplifying the manufacturing of the stator (¶ 0031 of Piech).
Further, it has been held that a mere change in shape of a particular component of a device is a matter of design choice involving only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 1, as stated above, wherein the mover [24/26] has, in a particular counter-face [54] of the at least two counter-faces [54] that faces a respective side face [42/44/46/48] of the at least two side faces [42/44/46/48], at least one rotor unit [70/72/74/76] having at least one winding [74/76] and at least one permanent magnet [70/72] which are configured to co-act with the ferromagnetic poles [52] of the respective side face [42/44/46/48] (fig. 3-4; page 15, lines 6-22; page 16, lines 8-18).
Regarding claim 3, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 1, as stated above, wherein the mover [24/26] has, in each counter-face [54] of the at least two counter-faces [54] that faces a respective side face [42/44/46/48] of the at least two side faces [42/44/46/48] at least one rotor unit [70/72/74/76] having at least one winding [74/76] and at least one permanent magnet [70/72] which are configured to co-act with the ferromagnetic poles [52] of the respective side face [42/44/46/48] (fig. 3-4; page 15, lines 6-22; page 16, lines 8-18).
Regarding claim 4, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 1, as stated above, wherein the longitudinal stator beam [18] includes at least four side faces [42/44/46/48] located two by two at opposite sides of the longitudinal stator beam [18], such that the at least four side faces [42/44/46/48] substantially cover a circumference of the longitudinal stator beam [18], the at least four side faces [42/44/46/48] including the at least two side faces [42/44/46/48] (fig. 3),
the mover [24/26] includes at least four counter-faces [54], each counter-face [54] of the at least four counter-faces [54] facing a separate, respective side face [42/44/46/48] of the at least four side faces [42/44/46/48], the at least four counter-faces [54] including the at least two counter-faces [54] (fig. 3-4; page 15, lines 6-22), and
side faces [42/44/46/48] located at opposite sides of the longitudinal stator beam [18] , as well as counter-faces [54] facing said side faces [42/44/46/48], are inclined or offset with respect to each other such that the at least four side faces [42/44/46/48] collectively define a parallelogram (fig. 3-4; page 15, lines 6-22), and wherein Piech further discloses that the at least two interior angles that are different from each other (fig. 4; the top interior angles are acute, while the bottom interior angles are obtuse).
Regarding claim 5, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 4, as stated above, wherein each side face [42/44/46/48] of the at least four side faces [42/44/46/48] carries ferromagnetic poles [52] spaced apart by the pitch [d] (fig. 3-4; page 15, lines 6-22), and wherein the mover [24/26] has, in each counter-face [54] of said at least four counter-faces [54] that faces a respective side face [42/44/46/48] of the at least four side faces [42/44/46/48], at least one rotor unit [70/72/74/76] having at least one winding [74/76] and at least one permanent magnet [70/72], which are configured to co-act with the ferromagnetic poles [52] of the respective side face [42/44/46/48] (fig. 3-4; page 15, lines 6-22).
Regarding claim 6, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 1, as stated above, wherein the ferromagnetic poles [52] are teeth provided on a side face of a ferromagnetic stator rod [50], said teeth [52] being spaced apart by teeth gaps [53] (fig. 4; page 15, lines 6-22).
Regarding claim 7, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 1, as stated above, wherein the at least two side faces [42/44/46/48] do not have any permanent magnets [70/72] and do not have any windings [74/76] (fig. 4; page 16, lines 8-18).
Regarding claim 8, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 2, as stated above, wherein each rotor unit [70/72/74/76] of the at least one rotor unit [70/72/74/76] includes permanent magnets [70/72] and further includes motor winding [74/76] (fig. 4; page 16, lines 8-18).
Regarding claim 9, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 1, as stated above, wherein the mover [24/26] has, in each counter-face [54] of the at least two counter-faces [54] that faces a respective side face [42/44/46/48] of the at least two side faces [42/44/46/48], at least two rotor units [70/72/74/76] arranged consecutively in a travelling direction of the mover [24/26], each rotor unit [70/72/74/76] of the at least two rotor units [70/72/74/76] having at least one winding [74/76] and at least one permanent magnet [70/72] which are configured to co-act with the ferromagnetic poles [52] of the respective side face [42/44/46/48] (fig. 3-4; page 15, lines 6-22; page 16, lines 8-18).
Regarding claim 10, Halaka, in view of Piech, discloses the electric linear motor [14] according to claim 2, as stated above, wherein each rotor unit [70/72/74/76] of the at least one rotor unit [70/72/74/76] includes at least two rotors having windings [74/76] connected in series or in parallel (fig. 4; multiple sets of windings are shown, which must inherently be connected in one of series and parallel).
Regarding claim 11, Halaka, in view of Piech, discloses a control apparatus of the electric linear motor [14] according to claim 2, as stated above, wherein the control apparatus comprises at least one drive unit [primary coil] configured to supply electrical power to a respective at least one rotor unit [70/72/74/76] of the mover [24/26] (page 10, lines 1-11).
Regarding claim 12, Halaka, in view of Piech, discloses the control apparatus of claim 11, as stated above, wherein the mover [24/26] includes a plurality of rotor units [70/72/74/76], and the control apparatus includes a plurality of drive units [primary coil] configured to supply electrical power separately to separate, respective rotor units [70/72/74/76] of the plurality of rotor units [70/72/74/76] such that each rotor unit [70/72/74/76] is supplied by a separate drive unit [primary coil] (fig. 1, 4; page 10, lines 1-11; a drive unit may be located at each mover location/floor).
Regarding claim 13, Halaka, in view of Piech, discloses a transport system comprising the electric linear motor [14] and the control apparatus according to claim 11, as stated above, the transport system further comprising: 
a mobile load-receiving part [16] coupled to the mover [24/26] and configured to travel along a trajectory defined by the longitudinal stator beam [18] via a propulsion force of the mover [24/26] (fig. 1; page 14, lines 1-16).
Allowable Subject Matter
Claim(s) 14-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, and all claims dependent thereon, the prior art does not disclose, inter alia, a method of controlling the electric linear motor with the control apparatus of claim 11, the method comprising:
obtaining position information a mutual position of the ferromagnetic poles of the respective side face and the at least one rotor unit of the particular counter-face facing said ferromagnetic poles, the position information being obtained in a travelling direction of the at least one rotor unit; 
representing a d, q -coordinate system of said at least one rotor unit via the position information such that a d-axis of said at least one rotor unit is in a direction of the ferromagnetic poles facing the at least one rotor unit and a q-axis of said at least one rotor unit is orthogonal to the d-axis; 
obtaining air gap length information of a length of an gap between the ferromagnetic poles and the at least one rotor unit facing said ferromagnetic poles; and 
supplying, via the at least one drive unit, a d-axis current component to the at least one winding of the at least one rotor unit to adjust the length of the air gap towards a given air gap reference value, wherein the d-axis current component is established based on a difference between the given air gap reference value and the obtained air gap length information.
While the structures of the linear motor and the control apparatus are disclosed by the prior art, no evidence has been found that the recited method of controlling them had been disclosed prior to the filing of the present application.  Specifically, the step of “representing a d, q-coordinate system of the rotor has not been found in the prior art.  Thus, the prior art neither anticipates nor renders obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Raassina et al. (US 2018/0262146 A1) discloses a linear motor for an elevator comprising C-shaped movers surrounding four sides of a stator beam.
Krefta et al. (US 6,952,086 B1) discloses a position sensing system for a linear motor, and a control system for using positional information from the sensing system to supply current to the drive units.
Okada et al. (US 2005/0188924 A1) discloses a linear motor for an elevator comprising C-shaped movers surrounding a stator beam and a control system for using positional information to supply current to the drive units.
Lillington et al. (US 5,798,591) discloses a linear motor comprising C-shaped movers surrounding a stator beam, wherein side faces and counter-faces of the stator beam and the mover are curved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834